Title: From George Washington to Major General Benedict Arnold, 8 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Orange town 8th Augt 1780
					
					I have recd both your favors of the 6th. I wish it were in my power to furnish the Militia with Tents and Camp Kettles, but such is our situation with respect to these Articles—especially the first, that the troops in the feild are not fully provided, and I very much fear the deficiency will continue thro’ the Campaign. Under these circumstances, as nothing better can be done, I would recommend that those Men, who cannot be accommodated in the Barracks and Bomb Proofs of the Redoubts, should immediately set about making themselves cover of Bark and Boughs, which may be made with some little pains more comfortable than Tents. The Quarter Master General, as I wrote you before, gives hopes of Camp Kettles in a short time.
					
					Doctor Cochran has lately been to Philada expressly for the purpose of procuring Medicines and Stores for the Hospitals. He obtained some at the time, and he informs me matters were put in proper train by the Medical Committee to increase the supply. A quantity of Medicines have arrived at Rhode Island, which are ordered forward.
					The stock of Salt provision tho’ small, ought if possible to be preserved, and I shall therefore write to Colo. Blaine on the subject, lest your representation to him should not have the proper effect.
					I intend that the Garrison of the post shall consist of 1500 Men, exclusive of the detachments necessary at Fishkill &ca and a party of 150 properly officered to act under the command of Colo. Sheldon who lays in the neighbourhood of North Castle. Colo. Hull is at present down there with a detachment of Continental Troops. You will be pleased to releive him immediately from the Massachusetts Militia. And untill the Militia from that State amount to a number sufficient to furnish the Garrison and detachments, you will detain those from New Hampshire.
					I will take the first opportunity of desiring the Baron Steuben to nominate an Officer for subinspector and Dy Adjt General to the Garrison—You will be pleased in the mean time to appoint some person to do that duty.
					I am well aware that the composition of your command will subject you to many difficulties, and that as much cannot be expected from them as from Regular Troops, but I am confident at the same time that you will do the utmost with them. I am Sir Your most obt Servt
					
						Go: Washington
					
				